Citation Nr: 1732948	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  11-33 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for an anxiety disorder.

2.  Entitlement to service connection for substance abuse, to include as secondary to an anxiety disorder.


REPRESENTATION

Veteran represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran appeared at a hearing before the undersigned Veterans Law Judge regarding the issue of an increased evaluation for anxiety disorder in July 2013.  

This case was before the Board in November 2014, when the issue of an increased evaluation for anxiety disorder was remanded for additional development and clarification.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In his June 2015 substantive appeal for the issue of entitlement to service connection for substance abuse, the Veteran requested that he be afforded a hearing before a member of the Board.  The requested Board hearing has not yet been scheduled.  

The Board must also remand the issue of entitlement to an increased evaluation for an anxiety disorder at this time, as this issue is inextricably intertwined with the Veteran's claim for service connection for substance abuse, to include as secondary to his anxiety disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the requested Board hearing .  Place a copy of the hearing notice letter in the claims file.  

2.  After conducting any other development deemed necessary, to include obtaining Social Security Administration (SSA) or arranging for a VA examination, readjudicate the claims on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




